MARSHALL, C. J.
1. Where a legislative enactment materially changes the procedure required to be followed by any governmental agency, by requiring certain steps to be taken which were not theretofore necessary, such legislation amounts to an amendment of the laws theretofore existing and is therefore subject to the rule of interpretation provided by section 26 of the General Code.
2. Section 5654-1 of the General Code, which became effective July 23, 1925, does not control the action of a board of education in the matter of the issuance of bonds which had been authorized, advertised for sale and awarded to the successful bidder on July 13, 1925.
Writ allowed.
Jones, Matthias, Day, Allen and Kinkade, JJ., concur. Robinson, J., not participating.